Citation Nr: 0433526	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  98-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served periods of active duty in the United 
States Marine Corps (USMC) from February 1967 to February 
1987.  The veteran's DD Form 214 indicates that he served for 
over three years in Vietnam during periods of service from 
February 1967 to April 1974.  The veteran was awarded 
numerous medals and citations during his periods of active 
service including the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, Combat Air Crew Wing 
Insignia, President Unit Citation, Air Medal, Good Conduct 
Medal, Meritorious Unit Commendation, and Vietnam Cross of 
Gallantry.  The veteran died on May [redacted] 1997.  The appellant 
is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a November 1999 decision, the Board denied entitlement to 
service connection for the veteran's cause of death.  The 
appellant appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
Order, the Court granted an Unopposed Motion for Remand, 
vacated the Board's November 1999 decision, and remanded the 
matter for readjudication consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5013A, 5106, 5107, 5126 (West 2002).  In August 2001, 
the Board remanded the appellant's claim in order to have her 
identify private treatment providers for the veteran as well 
as for actions consistent with the VCAA.  Id. 




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been obtained and examined, and all 
due process concerns as to the development of the claim have 
been addressed.

2.  The appellant is the veteran's surviving spouse.

3.  The immediate cause of the veteran's death on May [redacted] 
1997 was identified on the death certificate as cardio-
pulmonary arrest with an antecedent cause listed as 
septecemia and an underlying cause listed as generalized 
peritonitis secondary ruptured ascending colon secondary to 
complete obstruction by a tumor (CA) at the hepatic flexure 
of the colon with metastasis to the liver, duodenum, 
pancreas.    

4.  Neither a tumor (CA) at the hepatic flexure of the colon 
with metastasis to the liver, duodenum, and pancreas; nor 
cardio-pulmonary arrest; nor septicemia and generalized 
peritonitis secondary to ruptured ascending colon secondary 
to complete obstruction by a tumor was present during active 
military service, or manifested to a compensable degree 
within one year subsequent to the veteran's separation from 
service, or shown to be related to his service.

5.  The veteran was service-connected for traumatic arthritis 
of the left knee, fracture of the distal femur, and left ear 
hearing loss disabilities at the time of his death.  

6.  It is neither contended nor shown that the veteran's 
service-connected disabilities of traumatic arthritis of the 
left knee, fracture of the distal femur, and left ear hearing 
loss were the principal or contributory causes of his death.

7.  The veteran's cause of death is not a disease for which 
service connection can be presumed due to an association with 
exposure to herbicide agents.   


8.  Competent medical evidence of record does not indicate 
that there is a relationship between the veteran's claimed 
asbestos exposure in service and the veteran's cause of 
death. 

 
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as cardio-pulmonary arrest with septecemia 
and generalized peritonitis secondary ruptured ascending 
colon secondary to complete obstruction by a tumor (CA) at 
the hepatic flexure of the colon with metastasis to the 
liver, duodenum, pancreas was not incurred in or aggravated 
by service, and nor is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's service-connected disabilities of left knee 
arthritis, fracture distal femur and left ear hearing loss 
were neither the principal nor contributory causes of his 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2004).  Service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Certain disabilities that are manifested subsequent 
to discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).  At the 
time of his death, the veteran was service-connected for 
traumatic arthritis of the left knee, fracture of the distal 
femur, and left ear hearing loss.  It is neither contended 
nor shown that the veteran's service-connected hearing loss 
and left knee disabilities were principal or contributory 
causes of his death.  

The appellant is his surviving spouse.  In a July 1998 
statement, the appellant claimed that the veteran's cause of 
death was related to his military service, as she asserts he 
was exposed to herbicides during service in Vietnam.  In 
addition, the appellant's representative also noted in the 
November 2004 written brief presentation that the veteran's 
cause of death could also be attributed to asbestos exposure 
during active service.  

Service medical records show that the veteran was treated for 
abdominal pain, vomiting, epigastric pain, and gastric upset 
in September 1974 and September 1978.  A November 1978 
treatment note indicated that the veteran had a normal upper 
gastrointestinal and gall bladder study.  An additional 
treatment note detailed that the veteran was treated for 
internal hemorrhoids in September 1979.  An August 1990 
treatment record showed that the veteran suffered from 
hematuria due to over exertion.  An August 1984 questionnaire 
revealed that the veteran claimed to have worked with 
asbestos during his military career.  VA treatment records 
dated in 1990 only consist of scheduled appointments, 
laboratory, and radiology reports.    

The veteran died on May [redacted] 1997.  The veteran's death 
certificate lists the immediate cause of his death as cardio-
pulmonary arrest with an antecedent cause listed as 
septecemia and an underlying cause listed as generalized 
peritonitis secondary ruptured ascending colon secondary to 
complete obstruction by a tumor (CA) at the hepatic flexure 
of the colon with metastasis to the liver, duodenum, 
pancreas.  A May 1997 pathology report noted that the 
specimen consisted of resection of the ascending colon and 
excision of hepatic flexure mass.  The pathologist remarked 
in his report that the liver was the primary site of the 
malignancy and listed diagnoses of poorly differentiated 
carcinoma, metastatic as well as pericolic lymph nodes 
(10/10), pericolic soft tissues, and omentum positive for 
malignant cells.  A May 1997 ultrasound report noted that the 
veteran had a hypoechoic mass that was 21.9 millimeters (mm) 
by 21.7 mm as well as hemangioma or a primary neoplastic 
process, right lobe.   

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2004); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  The appellant's 
claim was filed in November 1997.  Prior to December 27, 
2001, the law required that the veteran have a presumptive 
disease before exposure to herbicides was presumed.  See 38 
U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 2001).  The change 
in the statute, discussed above, is on its face is more 
liberal than the statute previously in effect.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2004).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).  The 
veteran's service personnel records indicate that he served 
in the Republic of Vietnam during active service from 1967 to 
1974 and is therefore presumed to have been exposed to 
herbicides.  

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  See 38 C.F.R. § 
3.309(e) (2004).  The term "soft-tissue sarcoma" above 
includes adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e), NOTE 1 (2004).  
The Board notes that Type 2 diabetes was added to the list of 
disabilities effective July 9, 2001.  See 66 Fed. Reg. 23166 
(May 8, 2001).  Chronic lymphocytic leukemia was added 
effective October 16, 2003.  See 68 Fed. Reg. 59540 (October 
16, 2003).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

As noted above, the appellant contends that the veteran's 
cause of death was as a result of inservice events, 
specifically exposure to herbicides.  Based on the competent 
medical evidence of record, the veteran's cause of death is 
not, on its face, a disease that is presumed to be associated 
with exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2004).  As the preponderance of 
the evidence does not establish that the veteran's fatal 
disability of cardio-pulmonary arrest with septecemia and 
generalized peritonitis secondary ruptured ascending colon 
secondary to complete obstruction by a tumor (CA) at the 
hepatic flexure of the colon with metastasis to the liver, 
duodenum, pancreas developed due to herbicide exposure 
incurred during active service in Vietnam, the appellant's 
claim for entitlement to service connection for the veteran's 
cause of death must be denied on this basis.  

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Therefore, the Board will proceed to consider the appellant's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

As noted above, service connection is granted for a 
disability resulting from an injury suffered or disease 
contracted while in active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The veteran's cause 
of death is not one of those statutorily presumed 
disabilities.  See 38 C.F.R. § 3.309(a) (2004).

In this case, there is no competent medical evidence of 
record showing that the veteran's fatal disability has been 
etiologically related to his period of active service.  The 
veteran's service medical records are void of any complaint, 
treatment, or diagnosis of the conditions that caused his 
fatal cardio-pulmonary arrest, that is, the metastatic 
cancerous tumor with septicemia and generalized peritonitis 
secondary to his ruptured ascending colon that was secondary 
to complete obstruction by the cancerous tumor.  In addition, 
evidence of record shows that the veteran was first shown to 
have carcinoma in May 1997, over 10 years after separation 
from service.

The Board acknowledges the appellant's contentions that the 
immediate cause of her husband's death was incurred in or 
aggravated by his active military service, including the 
assertion that his cause of death was due to herbicide 
exposure during Vietnam service.  However, the record does 
not show that the appellant has the medical expertise that 
would render competent her statements as to the relationship 
between the veteran's military service and his cause of 
death.  These opinions alone cannot meet the burden imposed 
by 38 C.F.R. § 3.312 with respect to the relationship between 
events incurred during service and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the appellant qualify as competent 
lay evidence. Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience. Lay evidence is considered competent 
if it is provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Competent 
medical evidence is considered more probative than competent 
lay evidence.

As the preponderance of the evidence is against finding that 
the veteran's fatal disability was incurred in or aggravated 
by his military service, the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death is also not warranted on a direct basis.

As a final matter, the appellant's representative claimed 
that the veteran's cause of death could also be attributed to 
asbestos exposure during active service in the November 2004 
written brief presentation.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  See M21- 1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  See M21-
1, Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  See M21-
1, Part VI, 7.21(b)(1).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos related claim.  
See VAOPGCPREC 4-2000.

An August 1984 questionnaire answered by the veteran during 
active service revealed that the veteran claimed to have 
worked with asbestos during his military career.  The Board 
notes that the veteran's DD Form 214s reflect that his 
military occupational specialties (MOS) included ground 
support equipment mechanic, aviation support equipment 
mechanic, career planner, and range instructor.  As discussed 
above, the May 1997 ultrasound report showed that the veteran 
had a mass in his liver.  The May 1997 pathology report 
further noted that liver was to be considered as the primary 
site of the malignancy.  The veteran's death certificate 
listed his immediate cause of death as cardio-pulmonary 
arrest with an antecedent cause listed as septecemia and an 
underlying cause listed as generalized peritonitis secondary 
ruptured ascending colon secondary to complete obstruction by 
a tumor (CA) at the hepatic flexure of the colon with 
metastasis to the liver, duodenum, pancreas.

In this case, it is unclear from the veteran's service 
records whether he was exposed to asbestos during active 
service.  The May 1997 pathology report specifically 
highlighted that his liver was the primary site of the 
malignancy.  Even assuming that the veteran was exposed to 
asbestos during service, competent medical evidence of record 
does not indicate that there is a relationship between the 
veteran's claimed asbestos exposure in service and the 
veteran's cause of death.  As the preponderance of the 
evidence is against finding that the veteran's fatal 
disability developed due to claimed asbestos exposure 
incurred during active service, the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death must also be denied on this basis.    

II.  VCAA  

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the appellant a letter in August 
2002 as well as issued a supplemental statement of the case 
(SSOC) dated in September 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death.  With regard to requirement (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
August 2002 that informed her, that in order to establish 
entitlement to service connection.  In addition, the letter 
noted that the appellant needed to furnish all information as 
directed in the August 2001 Board remand.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
letter also notified the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the August 2002 letter 
explained that VA would obtain relevant treatment records 
from any private treatment providers or VA medical facilities 
where the veteran received treatment, but that she was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the appellant has explicitly been 
asked to provide "any evidence in [her] possession that 
pertains to" her cause of death claim.  As a practical 
matter, however, she has been amply notified of the need to 
provide such evidence.  In addition, the RO issued the 
appellant a supplemental SOC (SSOC) in September 2004 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it cannot be argued that the 
appellant did not know that she should submit any other 
relevant evidence she might have had.  Accordingly, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant dated in August 2001.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the appellant is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  


The Board notes that the August 2002 letter and the September 
2004 SSOC from the RO were sent to the appellant after the 
RO's May 1998 rating decision that is the basis of the 
appellant's appeal.  In this case, the VCAA was enacted after 
the original AOJ adjudication of the claim in 1998.  The 
Court specifically stated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
appellant in the August 2002 letter by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, in this case, after notice was 
provided, the appellant's claim for entitlement to service 
connection for the veteran's cause of death was readjudicated 
in a supplemental statement of the case issued in September 
2004.      

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to the August 2002 letter as 
well as the September 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  


In this case, the August 2002 letter sent by the RO to the 
appellant included notice that the appellant had a full year 
to respond to a VCAA notice.  Under the Veterans Benefits Act 
of 2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate her claim has been 
satisfied by the August 2002 letter and the September 2004 
SSOC issued by the RO.  The Board concludes that any defect 
in the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant. 

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the appellant a letter in August 
2002 as well as a supplemental statement of the case (SSOC) 
dated in September 2004, which informed her that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claim for entitlement to service connection for the 
veteran's cause of death.  In addition to obtaining service 
medical records and VA treatment records, VA has attempted to 
obtain private treatment and hospital records.       

The Board notes that the veteran's death certificate as well 
as private pathology and ultrasound reports dated in May 1997 
indicate that the veteran was hospitalized until his death at 
a private hospital identified as St. Jude's Family Hospital 
in Olongapo City, Philippines.  In addition, in a July 1998 
VA Form 21-4142, the appellant identified an additional 
private facility in Boise, Idaho that treated the veteran 
during December 1966.
   
In August 2001, the Board remanded the appellant's claim to 
obtain additional development, including requesting the 
appellant to furnish the names and addresses of all medical 
care providers who treated the veteran for his fatal 
disability since separation from service, requesting that she 
furnish the necessary releases for VA to obtain the 
identified medical records, and obtaining all such medical 
records.  

The appellant was advised that she has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records under 38 C.F.R. § 3.159(c)(1)(i), (ii) (2004) in the 
August 2002 letter as well as September 2004 SSOC sent to her 
by the RO.  The August 2002 letter made a specific reference 
to the instructions in the August 2001 Board remand for 
identifying the names and addresses of veteran's treatment 
providers as well as completing releases for VA to obtain the 
records as required under 38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2004).  The appellant did not provide the requested 
information concerning the veteran's treatment providers or 
furnish releases for VA to obtain the private treatment 
records.  Under the circumstances, no further development is 
warranted.  See 38 C.F.R. § 3.159(d) (2004); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's 
duty to assist the veteran is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim).

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Under 38 C.F.R. § 3.159(c)(4), a medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but does indicate that that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  None of the competent medical 
evidence of record in this case indicates that the veteran's 
cause of death is in any way associated with active service, 
including any herbicide and asbestos exposure during service.  
Consequently, based upon the evidence of record in this case, 
it is not necessary for VA to provide a medical opinion for 
the appellant's claim under 38 C.F.R. § 3.159(c)(4) (2004).   

				
ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



